COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-12-00998-CR
Trial Court Cause
Number:                     1294334
Style:                      Joaquin Carlon
                            v The State of Texas
                    *
Date motion filed :         April 1, 2013
Type of motion:             Motion for Extension of Time to File Pro Se Anders Response and Request for Record
Party filing motion:        Appellant
Document to be filed:       Anders Response

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             May 1, 2013
         Number of previous extensions granted:         0
         Date Requested:                                July 1, 2013

Ordered that motion is:

             Granted
                    If document is to be filed, document due: July 1, 2013
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: The Clerk of this Court is directed to send a copy of the record to appellant.


Judge's signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of

Date: April 18, 2013